     Case 2:18-cv-02850-MCE-KJN Document 51 Filed 07/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                   No. 2: 18-cv-2850 MCE KJN P
12                       Plaintiff,
13            v.                                         ORDER & FINDINGS &
                                                         RECOMMENDATIONS
14    G. MODHADDAM, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On May 5, 2020, defendant Tesluk filed a motion to dismiss pursuant to

19   Federal Rule of Civil Procedure 12(b)(6). (ECF No. 41.) On June 9, 2020, the undersigned

20   granted plaintiff thirty days to file an opposition to defendant Tesluk’s motion to dismiss. (ECF

21   No. 48.) On June 10, 2020, the court advised plaintiff that motions to dismiss shall be briefed

22   pursuant to Local Rule 230(l). (ECF No. 49.)

23          For the reasons stated herein, the undersigned recommends that plaintiff’s claims against

24   defendant Tesluk be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

25          “Pursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss an

26   action for failure to comply with any order of the court.” Ferdik v. Bonzelet, 963 F.2d 1258,

27   1260 (9th Cir. 1992). “In determining whether to dismiss a case for failure to comply with a

28   court order the district court must weigh five factors including: ‘(1) the public’s interest in
                                                        1
     Case 2:18-cv-02850-MCE-KJN Document 51 Filed 07/17/20 Page 2 of 3

 1   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

 2   prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits;

 3   and (5) the availability of less drastic alternatives.’” Ferdik, 963 F.2d at 1260-61 (quoting

 4   Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986)); see also Ghazali v. Moran, 46

 5   F.3d 52, 53 (9th Cir. 1995).

 6          In determining whether to dismiss plaintiff’s claims against defendant Tesluk pursuant to

 7   Rule 41(b), the court has considered the five factors set forth in Ferdik. Here, as in Ferdik, the

 8   first two factors support dismissal of plaintiff’s claims against defendant Tesluk. This action had

 9   been pending for approximately 1 ½ years when defendant Tesluk filed the motion to dismiss.

10   This action had reached the stage for resolution of motions to dismiss pursuant to Federal Rule of

11   Civil Procedure 12(b)(6). Plaintiff’s failure to comply with the Local Rules and the court’s June

12   9, 2020 order directing him to file an opposition within thirty days suggests that he has abandoned

13   his claims against defendant Tesluk. Further time spent by the court thereon will consume scarce

14   judicial resources in addressing claims which plaintiff demonstrates no intention to pursue.

15          Under the circumstances of this case, the third factor, prejudice to defendant Tesluk from

16   plaintiff’s failure to oppose the motion, also favors dismissal. Plaintiff’s failure to oppose the

17   motion prevents defendant Tesluk from addressing plaintiff’s substantive opposition, and would

18   delay resolution of this action, thereby causing defendant to incur additional time and expense.

19          The fifth factor also favors dismissal. The court has advised plaintiff of the requirements

20   under the Local Rules and granted ample time to oppose the pending motion. The court finds no
21   suitable alternative to dismissal of plaintiff’s claims against defendant Tesluk.

22          The fourth factor, public policy favoring disposition of cases on their merits, weighs

23   against dismissing plaintiff’s claims against defendant Tesluk as a sanction. However, for the

24   reasons set forth supra, the first, second, third, and fifth factors strongly support dismissal of

25   plaintiff’s claims against defendant Tesluk. Under the circumstances of this case, those factors

26   outweigh the general public policy favoring disposition of cases on their merits. See Ferdik, 963
27   F.2d at 1263.

28   ////
                                                         2
     Case 2:18-cv-02850-MCE-KJN Document 51 Filed 07/17/20 Page 3 of 3

 1            For the foregoing reasons, IT IS HEREBY ORDERED that defendant Tesluk’s motion to

 2   dismiss (ECF No. 41) is vacated; and

 3            IT IS HEREBY RECOMMENDED that plaintiff’s claims against defendant Tesluk be

 4   dismissed from this action pursuant to Federal Rule of Civil Procedure 41(b).

 5            These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 7   being served with these findings and recommendations, any party may file written objections with

 8   the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

10   objections shall be filed and served within fourteen days after service of the objections. The

11   parties are advised that failure to file objections within the specified time may waive the right to

12   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: July 16, 2020

14

15

16
     Morr2850.nop
17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
